Citation Nr: 1421314	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-36 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under Chapter 33, Title 38, of the United States Code (Post 9/11 GI Bill).




ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1983 to October 1986 and from October to December 2003.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration, specifically, to obtain the Veteran's disability compensation claims file.  The requested development since has been completed, and the claim is again before the Board.


FINDINGS OF FACT

The Veteran served for more than 30 continuous days of active service subsequent to September 10, 2001, and received an honorable discharge; however, his discharge was due to the expiration of his term of service rather than on account of service-connected disability.


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements to receive educational benefits pursuant to Chapter 33, Title 38, of the United States Code.  38 U.S.C.A. § 3311 (West 2002); 38 C.F.R. §§ 21.9520, 21.9640(b) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), redefined VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), and the VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As part of this assistance, VA is required to notify the claimant of what they must do to substantiate their claim, including apprising them of their and VA's respective responsibilities in obtaining this necessary supporting evidence.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

But this case does not involve a claim for benefits under 38 U.S.C.A., Chapter 51; rather, since the appellant is seeking eligibility for education benefits under 38 U.S.C.A., Chapter 33, he is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA notice and assistance provisions do not apply to Chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a Chapter 51 claim for benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA does not apply to an application for a waiver of overpayment because it is not a Chapter 51 claim for benefits).  Similarly, since this is a matter under Chapter 33, the VCAA (and, it follows, its implementing regulations) is not for application in this appeal.


Nevertheless, the Veteran was duly apprised of the information and evidence needed to establish his entitlement to benefits under Chapter 33 and given opportunity to present evidence and argument as to why he is entitled to these benefits.  This occurred in the notice of the decision, itself, the statement of the case (SOC) provided in July 2010, and the supplemental SOC (SSOC) in April 2012.  Hence, he has had opportunity to be heard on this matter.

II. Analysis

The Veteran asserts that he meets the requirements for basic eligibility for educational assistance under Chapter 33, Title 38, of the United States Code (Post 9/11 GI Bill).

The governing law specifies that an individual may establish eligibility for educational assistance under the provisions of the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she:  (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for:  (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520(a). 

The Veteran contends that he served on active duty for more than 90 days.  While a review of the record indicates he served well over 90 days total for all of his service, he was only on active duty for 87 days since September 10, 2001.  Thus, he is ineligible for educational assistance benefits under the provisions of the Post-9/11 GI Bill under 38 C.F.R. § 21.9520(a).

A Veteran is also eligible for benefits; however, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b).  And review of the Veteran's DD Form 214, his service separation document, indicates he indeed separated from service with an honorable discharge.  It is significant that the provisions of 38 C.F.R. § 21.9520(b) do not require a calculation of aggregate creditable active duty service, considering any days of entry level and skill training service, and only require 30 days of continuous service.  38 C.F.R. § 21.9520(b).  The Veteran's active service dated from October 1 to December 26, 2003, so he served for more than 30 continuous days.

The Board next turns to the issue of whether the Veteran was discharged from service under other than dishonorable conditions due to a service-connected disability, as required for eligibility for educational assistance benefits under the provisions of the Post-9/11 GI Bill under 38 C.F.R. § 21.9640(b).

As stated previously, his DD Form 214 indicates he was honorably discharged.  The "[r]emarks" section states that he had completed the period for which he had been ordered to active duty.  He contends that he was actually discharged due to his service-connected disability of atypical face pain on the left side with a history of diagnosis of trigeminal neuralgia.

As support for his claim, the Veteran submitted his orders dated September 17, 2003, which indicated he was ordered to active duty for special work from September 20 to October 31, 2003.  Orders from October 6, 2003, are also of record, which show he was ordered to active duty as a member of his Reserve Component for no more than 730 days.  A Memorandum for Mobilization Consultation and Continuity Service dated November 7, 2003 shows he was evaluated on October 7 and November 7, 2003, and was considered non-deployable at the time.  Based on a review of the medical evaluation, his non-deployable status appeared to be due to a lack of the requisite prescription medications - presumably for his atypical face pain - for which he needed a minimum 90-day supply to be deployed outside of the continental United States.  However, there was no indication this affected his ability to be ordered to active duty; in fact, to the contrary, his DD Form 214 indicates he did serve on active duty during that time frame, specifically, from October to December 2003.

While the Board acknowledges that the Veteran's service-connected atypical face pain existed several months prior to his separation, there simply is no evidence of record showing his discharge was because of his atypical face pain, i.e., on account of service-connected disability.

In sum, the Veteran served on active duty for at least 30 continuous days post-9/11 and was honorably discharged; however, there is no evidence that his discharge was due to his service-connected disability.  Consequently, the Board must find that he is ineligible to receive educational assistance benefits under Chapter 33.


ORDER

The claim of eligibility for educational assistance benefits under the provisions of the Post-9/11 GI Bill is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


